Citation Nr: 0913567	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-16 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  Subsequently, the case file was 
transferred to the jurisdiction of the RO in Wichita, Kansas.  
The Board remanded the matter for further development in 
January 2007.  

In March 2006, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), are applicable to this matter.  
The VCAA duty to assist requires that VA make reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate a disability compensation claim.  38 C.F.R. 
§ 3.159.  A review of the record shows that the Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim for service 
connection for PTSD by correspondence dated in June 2004, 
July 2004, August 2004, March 2006, and February 2007.  

In this case, the Veteran contends that he currently suffers 
from PTSD as a result of events during his active military 
service.  Diagnoses of PTSD must be rendered in accordance 
with the diagnostic criteria for the condition set forth in 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the 
Veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).  

In this case, the Veteran's service personnel records do not 
indicate that he ever participated in direct combat against 
enemy forces during his service in Vietnam.  His military 
occupational specialty was field wireman.  During his Vietnam 
service, the Veteran was assigned to Battery B, 6th 
Battalion, 56th Artillery as a message clerk and served in-
country from October 1966 to October 1967.  

The Board notes that in January 2007 the issue of entitlement 
to service connection for PTSD was remanded for additional 
development to include that a request for stressor 
corroboration be sent to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)).  The Veteran 
advanced three in-service stressors during development of his 
claim, and testified to possible additional stressors during 
his March 2006 Board hearing.  If, and only if, JSRRC 
verified any claimed stressor was the Veteran to be scheduled 
for a comprehensive VA psychiatric examination.  

The Board's review of the claims file indicates that in March 
2008 VA obtained a garbled and incomplete text of the report 
prepared by JSRRC regarding verification of the Veteran's 
claimed in-service stressors.  The Veteran was then afforded 
a VA examination, but the April 2008 VA examiner did not 
refer to the JSRRC report, or to whether it was readable, or 
to whether the Veteran's in-service stressors had been 
verified.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

The Veteran's service representative now contends that the VA 
examiner's findings are ambiguous because she found that the 
Veteran only met some of the criteria relating to PTSD.  The 
representative requests a new VA examination with a licensed 
psychologist affording the Veteran a Mississippi Combat test 
for Vietnam Veterans.  Therefore, on remand, after obtaining 
a complete and readable text of the JSRRC report regarding 
the Veteran's claimed stressors, the AMC/RO should, if, and 
only if JSRRC verifies an inservice stressor, afford the 
Veteran a new VA examination for PTSD by a psychiatrist or 
psychologist.  Any indicated diagnostic studies, including 
psychological testing, must also be accomplished if deemed 
warranted by the examiner.

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received outpatient medical treatment 
from the Wichita VA Medical Center ("VAMC") and the Phoenix 
VAMC; however, as the claims file only includes records from 
the Wichita VAMC dated up to January 2008 and only includes 
records from the Phoenix VAMC dated up to July 2005, any 
additional records from those facilities should be obtained.   
In addition, the claims file contains records from the 
Phoenix Vet Center dated up to July 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate 
with the claims file a complete and 
readable text of the JSRRC report on 
possible verification of the Veteran's 
claimed in-service stressors.

2.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his PTSD, and whose records are not found 
within the claims file.  Of particular 
interest are any outstanding records of 
evaluation and/or treatment of this 
disorder from the Wichita VAMC, for the 
period from January 2008 to the present; 
from the Phoenix VAMC, for the period from 
July 2005 to the present; from the Phoenix 
Vet Center, from July 2004 to the present; 
and from any Vet Center in the Wichita 
area that the Veteran has attended.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

3.  If, and only if, JSRRC verifies a 
claimed in-service stressor, after all 
available records are associated with the 
Veteran's claims file, or the time period 
for the Veteran's response has expired, 
the AMC/RO should arrange for the Veteran 
to undergo a VA psychiatric examination by 
a psychiatrist or psychologist for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has PTSD 
as a result of a verified event during 
active service.  Prior to the examination, 
the claims folder and a copy of this 
REMAND must be made available to the 
examiner who performs the evaluation, for 
review of the case.  A notation to the 
effect that the record, the JSRRC report, 
and the REMAND were reviewed should be 
included in the report of the examiner.  
The examination is to include a review of 
the Veteran's history and current 
complaints, as well as a comprehensive 
mental status evaluation.  Any indicated 
diagnostic studies, including 
psychological testing, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set forth.  
The examiner is reminded that service 
connection for PTSD requires a diagnosis 
of PTSD rendered in accordance with the 
DSM-IV as well as medical evidence of a 
link between current PTSD symptoms and a 
verified in-service stressor.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for PTSD should be reviewed.  
If any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




